RESOLUCIÓN.
Por cuanto el señalamiento de veinte días que marca la sección 3 de la ley sobre recursos contra las resoluciones de los registradores de la propiedad, aprobada en marzo 1, 1902, para la presentación a esta Corte Suprema de los documentos cuya inscripción ba sido denegada, equivale a la fijación de término' para la interposición del recurso, no siendo en su vir-tud aquel término prorrogable.
Se desestima la pretensión del peticionario.

Desestimada la pretensión del recurrente.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Tqro, Aldrey y Hutchison.